DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 08/09/2019. 
This action is in response to amendments and/or remarks filed on 01/06/2021. In the current amendments claim 1, 4-7, 10, 13 and 18-20 have been cancelled and claim 21 have been added. Claims 1-21 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 01/06/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In view of the Terminal Disclaimer filed on 01/06/2022, the Double Patenting rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 01/06/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.


Allowable Subject Matter
Claims 1-21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of determining an accuracy parameter of a trained decision tree prediction model, the method being executable at a machine learning system, the method comprising: accessing, from a non-transitory computer-readable medium, the trained decision tree prediction model having been generated at least partially based on a set of training objects.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“and each of the subset of random values has been randomly picked from a range between a minimum value of the range of values and a maximum value of the range of values;
…
the subset of random values with the given leaf, such that the given leaf has a combination of (i) the respective labels associated with training objects having been associated to the given leaf and (ii) the subset of random values having been associated with given leaf;”2

Independent claim 17 is directed to a method of determining an accuracy parameter of a trained decision tree prediction model, the method being executable at a machine learning system, the method comprising: accessing, from a non-transitory computer-readable medium, a set of training objects, each training object of the set of training objects comprising features and a respective label.
None of the prior arts, either alone or in combination, teaches the limitations of claim 17, particularly: 
the subset of random values associated with the given leaf has a range of values; and each of the subset of random values has been randomly picked from a range between a minimum value of the range of values and a maximum value of the range of values;
…
the subset of random values with the given leaf, such that the given leaf has a combination of (i) the respective labels associated with training objects having been associated to the given leaf and (ii) the subset of random values having been associated with given leaf;”2


Independent claim 18 is directed to a computer-implemented system for determining an accuracy parameter of a trained decision tree prediction model, the system comprising: a non-transitory computer-readable medium; a processor configured to perform: accessing, from a non-transitory computer-readable medium, the trained decision tree prediction model having been generated at least partially based on a set of training objects.
None of the prior arts, either alone or in combination, teaches the limitations of claim 18, particularly: 
“the subset of random values associated with the given leaf has a range of values; and each of the subset of random values has been randomly picked from a range between a minimum value of the range of values and a maximum value of the range of values;

the subset of random values with the given leaf, such that the given leaf has a combination of (i) the respective labels associated with training objects having been associated to the given leaf and (ii) the subset of random values having been associated with given leaf;”2

Independent claim 21 is directed to a method of determining an accuracy parameter of a trained decision tree prediction model, the method being executable at a machine learning system, the method comprising: accessing, from a non-transitory computer-readable medium, the trained decision tree prediction model having been generated at least partially based on a set of training objects, each training object of the set of training objects comprising features and a parameter of interest.
None of the prior arts, either alone or in combination, teaches the limitations of claim 21, particularly: 
“the accuracy parameter of the trained decision tree prediction model based on the determined leaf accuracy parameter for each of the trained decision tree prediction model by determining a total error in the leaves in accordance with the formula:

    PNG
    media_image1.png
    94
    412
    media_image1.png
    Greyscale

wherein Mis a number of leaves and N, is a number of parameters of interest associated with aj- th leaf, and b, is a number of random parameters of interest associated with the j-th leaf.”2


The closest prior art of record are the following:
NOWOZIN et al. (US 2014/0122381 A1) teaches an improved decision tree training in machine learning for automated classification of body organs in medical images for detection of body join position in depth. 
Aitkenhead et al. (“A co-evolving decision tree classification method”) teaches an evolutionary method is presented which allows decision tree flexibility through the use of co-evolving competition between the decision tree and the training data set.
Huddleston et al. (US 2004/0215430 A1) teaches method and system for discovering evolutionary changes within a system.
Pednault et al. (US 2003/0176931 A1) teaches computerized method for automatically building Segmentation-based predictive models that substantially improves upon the modeling capabilities of decision trees and related technologies.


However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, 17 and 18, which includes the features: 
“the subset of random values associated with the given leaf has a range of values; and each of the subset of random values has been randomly picked from a range between a minimum value of the range of values and a maximum value of the range of values;
…
the subset of random values with the given leaf, such that the given leaf has a combination of (i) the respective labels associated with training objects having been associated to the given leaf and (ii) the subset of random values having been associated with given leaf;”22
Dependent claims 2-16 are allowed for dependency of independent claim 1. 
Dependent claims 19-20 are allowed for dependency of independent claim 18. 

In addition, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention of claim 21 which includes the features: 
“the accuracy parameter of the trained decision tree prediction model based on the determined leaf accuracy parameter for each of the trained decision tree prediction model by determining a total error in the leaves in accordance with the formula:

    PNG
    media_image1.png
    94
    412
    media_image1.png
    Greyscale

wherein Mis a number of leaves and N, is a number of parameters of interest associated with a j-th leaf, and b, is a number of random parameters of interest associated with the j-th leaf.”2




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126